ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 11/16/2020. 
Claims 14-18, 21, 22, 24-30, 32-35 are presently pending and active (claims 14, 21, 30, 28 are independent claims). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McMormick on 01/14/2021.
The application has been amended as follows: 
In the Claims:

14. (Currently Amended) A system for semiconductor processing, the system comprising:
a chamber configured to contain a semiconductor substrate in a processing region of the chamber;
a first remote plasma unit fluidly coupled with a first access of the chamber and configured to deliver a first precursor into the chamber through the first access; 

 the plenum comprises an annular member defining an internal channel, and  wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member, and 
annular member an [the] ion suppression plate.

15.    (Currently Amended) The system of claim 14, wherein the is radially distributed about the chamber and configured to provide access to the mixing region of the chamber at a plurality of locations throughout the plenum.

Claim 16: - CANCELLED

the 

21. (Currently Amended) A system for semiconductor processing, the system comprising:
a chamber configured to house a semiconductor substrate in a processing region of the chamber, wherein the chamber comprises a lid;
a showerhead positioned within the chamber and separating the processing region from a mixing region within the chamber, wherein the mixing region is defined between the lid and the showerhead;
a first remote plasma unit fluidly coupled with a first access through a side of chamber and configured to deliver a first precursor into the chamber through the first access into the mixing region; and
a second remote plasma unit fluidly coupled with a second access through a side of the chamber separate from the first access and configured to deliver a second precursor into the chamber through the second access into the mixing region, 
wherein the first access and second access are fluidly coupled with a plenum, the plenum comprises an annular member defining an internal channel, wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member, and 
wherein the lid is seated on the annular member 



the that is radially distributed about the chamber and configured to provide access to the mixing region of the chamber at a plurality of locations throughout the plenum.

Claim 25: - CANCELLED

26.    (Currently Amended) The system of claim 22, wherein the plenum is fluidly coupled with an ion suppression plate 

28.    (Currently Amended)    The system of claim 26, wherein the annular member 

30.    (Currently Amended) A system for semiconductor processing, the system comprising:
a chamber configured to house a semiconductor substrate in a processing region of the chamber, wherein the chamber comprises a lid;
a showerhead positioned within the chamber between the processing region and a mixing region within the chamber, wherein the mixing region is defined between the lid and the showerhead;
a plenum extending radially about the mixing region and providing fluid access to the mixing regions at a plurality of locations, wherein the plenum comprises an annular member defining an internal channel, wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member
annular member 
a first remote plasma unit fluidly coupled with the plenum at a first location; and
a second remote plasma unit fluidly coupled with the plenum at a second location separate from the first location, wherein the first and the second locations are coupled with side portions of the chamber.

33.    (Currently Amended) The system of claim 32, wherein the annular member 

Allowable Subject Matter
Claims 14-15, 17-18, 21-22, 24, 26-30 and 32-35 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 14: Closest prior art of record (viz. Furuta, Kamarehi, Toyoda, Fukiage) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a first remote plasma unit fluidly coupled with a first access of the chamber and configured to deliver a first precursor into the chamber through the first access; 
a second remote plasma unit fluidly coupled with a second access of the chamber and configured to deliver a second precursor into the chamber through the second access, wherein the first and second accesses of the chamber are fluidly coupled with a mixing region of the chamber separate from and fluidly coupled with the processing region of the chamber, wherein the mixing region is configured to allow the first and second precursors to interact with each other externally from the processing region of the chamber, wherein the first access and second access are 
 the plenum comprises an annular member defining an internal channel, and  wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member, wherein the annular member an [the] ion suppression plate”, in the context of other limitations of the claim. Applicant’s remarks (pages 7-8) dated 11/16/2020 are also relevant.

Claim 21: Closest prior art of record (viz. Furuta, Kamarehi, Toyoda, Fukiage) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “a first remote plasma unit fluidly coupled with a first access through a side of chamber and configured to deliver a first precursor into the chamber through the first access into the mixing region; and
a second remote plasma unit fluidly coupled with a second access through a side of the chamber separate from the first access and configured to deliver a second precursor into the chamber through the second access into the mixing region, 
wherein the first access and second access are fluidly coupled with a plenum, the plenum comprises an annular member defining an internal channel, wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member, and wherein the lid is seated on the annular member”, in the context of other limitations of the claim. Applicant’s remarks (pages 7-8) dated 11/16/2020 are also relevant.

wherein the plenum comprises an annular member defining an internal channel, wherein the annular member defines a plurality of apertures positioned along an internal radial surface of the annular member
wherein the lid is seated on the annular member 
a first remote plasma unit fluidly coupled with the plenum at a first location; and
a second remote plasma unit fluidly coupled with the plenum at a second location separate from the first location, wherein the first and the second locations are coupled with side portion of the chamber”, in the context of other limitations of the claim. Applicant’s remarks (pages 7-8) dated 11/16/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716